Citation Nr: 0700544	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates that because of his 
service-connected disabilities the veteran is completely 
dependent on others for his total care, including daily bowel 
care, all transfers, regular sterile catheterization changes, 
food preparation, and daily bathing; the required daily care 
is substantial.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based upon the need for a higher level of aid and attendance 
have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in June 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

VA law provides special monthly compensation for certain 
veterans who require a higher level of care due to service-
connected disability.  See 38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 3.352 (2006).  The basic criteria for regular aid 
and attendance and permanently bedridden include for 
consideration in determining the need for regular aid and 
attendance an inability of the claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable, frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); an inability of 
the claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352 (a).

The basic criteria for a higher level aid and attendance 
allowance include that the veteran is entitled to the higher 
level aid and attendance allowance in lieu of the regular aid 
and attendance allowance when all of the following conditions 
are met:  (i) The veteran is entitled to the compensation 
authorized under 38 U.S.C. 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C. 1114(p), (ii) The 
veteran meets the requirements for entitlement to the regular 
aid and attendance allowance in paragraph (a) of this 
section, (iii) The veteran needs a "higher level of care" 
(as defined in paragraph (b)(2) of this section) than is 
required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.  38 C.F.R. § 3.352(b)(1).

The need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed 
health-care professional," as used in paragraph (b)(2) of 
this section, means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a 
relative or other member of the veteran's household is not 
exempted from the requirement that he or she be a licensed 
health-care professional or be providing such care under the 
regular supervision of a licensed health-care professional.  
38 C.F.R. § 3.352(b)(4).

The provisions of paragraph (b) of this section are to be 
strictly construed.  The higher level aid-and-attendance 
allowance is to be granted only when the veteran's need is 
clearly established and the amount of services required by 
the veteran on a daily basis is substantial.  38 C.F.R. 
§ 3.352(b)(5).  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352(c).

In this case, the record shows service connection has been 
established for transverse myelopathy at the T-1 level due to 
a gunshot wound and manifested by paraplegia, loss of bladder 
and bowel control, and loss of sex power (100 percent) and 
trichuriasis (0 percent).  Entitlement to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(o) 
and an additional aid and attendance allowance under the 
provisions of 38 U.S.C.A. § 1114(r)(1) were established 
effective from June 4, 1964.  

In correspondence dated in March 2004 the veteran requested 
entitlement to aid and attendance at a higher level of care.  
In support of his claim the veteran submitted a statement 
from his VA physician noting that the veteran is completely 
dependent on others for his total care, including daily bowel 
care, all transfers, regular sterile catheterization changes, 
food preparation, and daily bathing.  Treatment records dated 
in March 2004 show the veteran's spouse received training for 
catheter care and change, bowel care, and positioning in 
wheelchair.  

VA examination in August 2004 noted the veteran had 
tetraplegia due to a cord injury in 1963.  The diagnosis was 
spinal cord lesion at C-8 level with incomplete tetraparesis, 
mostly paraparesis, with severe functional deficit requiring 
much assistance for activities of daily living.  The examiner 
noted the veteran had neurogenic bladder and bowel and that 
he had an internal catheter that was changed every two weeks 
by his spouse.  Suppositories were required twice per week.  
He required assistance for transfers, positioning in 
wheelchair, in bed change of his urinary catheter, and 
monitoring of his bladder function and vital signs.  

Based upon the evidence of record, the Board finds the 
requirements for entitlement to special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(r)(2) based upon 
the need for a higher level of aid and attendance have been 
met.  The veteran is shown to be completely dependent on 
others for his total care, including daily bowel care, all 
transfers, regular catheterization changes, food preparation, 
and daily bathing.  The required daily care is considered to 
be substantial.  The record shows the veteran has met the 
requirements for additional aid and attendance benefits and 
that his spouse has received specialized VA training in order 
to perform a higher level of care.  

The available medical evidence is in agreement as to the 
veteran's level of functioning and the substantial amount 
daily care required.  While the veteran's spouse is only 
required to change his internal catheter every two weeks, she 
is clearly shown to provide other assistance that is required 
daily and in the absence of her care the veteran would 
require hospitalization, nursing home care, or other 
residential institutional care.  Therefore, the veteran's 
claim must be granted.




ORDER

Entitlement to special monthly compensation based upon the 
need for a higher level of aid and attendance is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


